Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF NON-RESPONSIVE AMENDMENT
The amendment filed on 12/17/2020 will not be entered. The reply is not properly responsive to the prior office action because of the following matters discussed below.
Because applicant’s reply is considered to be non-responsive, even those items that were objected to and have been overcome (by virtue of not being discussed below), must be re-submitted along with applicant’s next response in order to be entered. Once a formal response is received that fully overcomes all of the objections of record, the response will be entered. Partial responses will not be entered.
Since the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTHS from the mailing date of this notice within which to supply the omission(s) or correction(s) in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR § 1.136(a).
Drawings
1)   The drawings are objected to because they are inconsistent. Specifically, the placement of square features and the direction of the s-hooks are shown inconsistently between FIG. 1 and FIGS. 2-3. The square features are higher up on the straps in FIG. 1 and much lower, closer to the s-hook, in FIGS. 2 and 3. Also, the straps taper in where they loop through the s-hook in FIGS. 2 and 3, whereas in FIG. 1 the straps do not taper. Finally, the s-hooks face out in FIG. 1, and they face inward in FIGS. 2 and 3. Consistency is needed. See annotated drawings below as an example:

    PNG
    media_image1.png
    223
    707
    media_image1.png
    Greyscale

2)   The drawings are also inconsistent in their depiction of the buckles below the top s-hook. Specifically, there are additional details in the buckle in FIG. 2 that do not appear in FIG. 1. Although the figure description of FIG. 1 does not indicate from which side the perspective view is taken, all other details indicate that it is a rear perspective view, corresponding to FIG. 2. Therefore, the details within these buckles should be consistent in FIGS. 1 and 2. However, FIG. 2 shows additional features, as indicated by the shaded box and the circled features below:

    PNG
    media_image2.png
    223
    496
    media_image2.png
    Greyscale

Consistency is needed in the depiction of the buckles shown above in FIGS. 1 and 2.
3)   The amended drawings are inconsistent in the depiction of the end tabs on the straps below the s-hook towards the top of the tie down. Although FIGS. 2 and 3 show opposing rear and front sides, there is one end tab facing out in FIG. 2 and no end tabs facing out in the opposing view in FIG. 2. It would be logical to expect that the strap on the left in FIG. 3 would show an end tab. See annotated drawings below:

    PNG
    media_image3.png
    268
    446
    media_image3.png
    Greyscale

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 USC § 132 and 37 CFR § 1.121(f).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY BARNES whose telephone number is 571-270-0226. The examiner can normally be reached from Monday through Friday from 10:30 a.m. to 6:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Asch can be reached at 571-272-2632. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KIMBERLY BARNES/Primary Examiner, Art Unit 2921